—Appeal from a judgment (denominated order and judgment) of Supreme Court, Onondaga County (DeJoseph, J.), entered March 7, 2002, which, inter alia, granted defendant’s motion for summary judgment and granted defendant’s counterclaim for a conversion divorce.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Pine, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ. [See 190 Misc 2d 319.]